United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.E., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE MATERIEL COMMAND, ROBINS
AIR FORCE BASE, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-177
Issued: November 4, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2012 appellant filed a timely appeal from the October 16, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are:
(1) whether appellant received a $6,289.56 overpayment of
compensation; and (2) whether OWCP abused its discretion by refusing to waive recovery of the
overpayment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on January 19, 2007 appellant, then a 63-year-old aircraft mechanic,
sustained multiple injuries when he slipped and fell on a freshly-waxed ramp floor. These
injuries included a back contusion, lumbar strain, aggravation of lumbar degenerative disc
disease, left lumbar radiculopathy, lumbago, cervical spondylosis without myelopathy, exostosis,
intervertebral disc disorder with myelopathy, herniated lumbar disc at L5-S1, cervical osteophyte
at C3-4 and sprain of right upper arm and shoulder. Appellant received wage-loss compensation
and medical benefits in connection with this injury.
On November 2, 2010 appellant received a schedule award for a 15 percent permanent
impairment of his left arm, a 21 percent permanent impairment of his right arm, an 18 percent
permanent impairment of his left leg and an 18 percent permanent impairment of his right leg.
The award ran for 216 weeks from October 24, 2010 to December 13, 2014.
Appellant’s wage-loss compensation was ended effective October 24, 2010 when he
began receiving his schedule award. The record contains documents showing that, despite
appellant’s election to be under the Federal Employees Health Benefits (FEHB) system, no
FEHB insurance premiums were made from the schedule award payments. On December 3,
2010 appellant received the remainder of his schedule award as a lump sum when a check was
issued in the amount of $143,811.95.2 Documents further show that OWCP failed to deduct
FEHB insurance premiums through January 14, 2012 and the amount of the insurance premiums
that were not deducted between October 24, 2010 and January 14, 2012 totaled $6,289.56.
In a March 28, 2012 notice, OWCP advised appellant of its preliminary determination
that he received a $6,289.56 overpayment of compensation when FEHB insurance premiums
were not deducted for the period November 24, 2010 to January 14, 2012. It also made a
preliminary determination that he was not at fault in the creation of the overpayment. OWCP
advised appellant that he could submit evidence challenging the fact, amount or finding of fault
and request waiver of the overpayment. It informed him that he could submit additional
evidence in writing or at a prerecoupment hearing, but that a prerecoupment hearing must be
requested within 30 days of the date of the written notice of overpayment. OWCP requested that
appellant complete and return an enclosed financial information questionnaire (Form OWCP-20)
within 30 days even if he was not requesting waiver of the overpayment.
Appellant requested a hearing with an OWCP hearing representative regarding the
overpayment. Prior to the hearing, he submitted a Form OWCP-20, which he completed on
April 2, 2012. Appellant reported his monthly income as $1,748.00 from social security
benefits. He listed $1,883.80 in monthly expenses, including $102.35 for property taxes,
$300.00 for food, $587.00 for utilities, $246.45 for other miscellaneous expenses and $646.00
for payments to Farmers State Bank with respect to a loan. Regarding his assets, appellant noted
that he had $3.00 cash on hand and $1.72 in his checking account. He indicated that he did not

2

The check covered the period November 21, 2010 to December 13, 2014.

2

have savings account monies, stocks, bonds or “value of other personal property and other
funds.”3
Appellant also submitted a number of financial documents concerning his monthly
income and monthly expenses. A letter from the Social Security Administration showed that he
received $1,748.00 in income each month and bill statements showed that he had monthly
obligations of $106.46 for automobile insurance and $102.35 for property tax. Documentation
further reveals that, beginning May 15, 2011, appellant made monthly loan payments of $648.00
to Farmers State Bank and that monthly bills from Northwestern Energy between January and
March 2012 ranged from $247.00 to $394.00.4
During the July 16, 2012 hearing with an OWCP hearing representative, appellant
testified that he understood how the $6,289.56 overpayment occurred, but he requested waiver of
recovery of the overpayment because he was not at fault in its creation. He asserted that he did
not have the money to repay the overpayment, noting that his only income was $1,748.00 per
month from social security benefits. Appellant’s wife testified that the $587.00 in utilities listed
on the Form OWCP-20 completed on April 2, 2012 included monthly expenses for electricity,
water, telephone and cable, but did not include the monthly expense of about $100.00 for
propane gas. She indicated that the $246.45 listed for other miscellaneous expenses was on the
low side because it did not include figures for expenses such as medical bills not covered by
insurance.
In a September 11, 2012 letter to OWCP regarding his life insurance policy, appellant
indicated that his wife received $780.00 in Social Security Administration benefits each month.5
In an October 16, 2012 decision, the hearing representative determined that appellant
received a $6,289.56 overpayment of compensation. She further found that he was not at fault in
the creation of the overpayment, but that the overpayment was not subject to waiver. The
hearing representative discussed 20 C.F.R. § 10.438 (regarding submission of financial
information in overpayment cases) and found that appellant did not submit sufficient financial
information with supporting evidence. She indicated that appellant received a lump-sum
payment for his schedule award in the amount of $143,811.95, but that no information was
provided regarding those funds and whether any of the funds were still available.

3

Appellant indicated “does not apply in my case” in response to the question, “Since you were notified of the
overpayment, have you transferred by loan, gift, sale, etc., any property?”
4

Several submitted documents were mostly illegible, including those ostensibly concerning providers of propane
and communications services.
5

In an August 3, 2012 letter, appellant’s wife made additional comments regarding income and expenses for her
and appellant’s household, noting an obligation of about $529.00 per month for unspecified insurance premiums and
a $1,325.00 debt to Blue Cross for prescriptions. She indicated that in July 2012 she started receiving $780.00 per
month in Social Security Administration benefits.

3

LEGAL PRECEDENT -- ISSUE 1
An employee entitled to disability compensation may continue his or her health benefits
under the FEHB program. The regulations of the Office of Personnel Management (OPM),
which administers the FEHB program, provides guidelines for the registration, enrollment and
continuation of enrollment for federal employees.
In this connection, 5 C.F.R.
§ 890.502(b)(1) provides:
“An employee or annuitant is responsible for payment of the employee’s share of
the cost of enrollment for every pay period during which the enrollment
continues. In each pay period for which health benefits withholdings or direct
premium payments are not made but during which the enrollment of an employee
or annuitant continues, he or she incurs an indebtedness due to the United States
in the amount of the proper employee withholding required for that pay period.”6
In addition 5 C.F.R. § 890.502(d) provides:
“An agency that withholds less than or none of the proper health benefits
contributions from an individual’s pay, annuity or compensation must submit an
amount equal to the sum of the uncollected deductions and any applicable agency
contributions required under section 8906 of the title, 5 United States Code, to
OPM for deposit in the Employees’ Health Benefits Fund.”7
Thus, under applicable OPM regulations, the employee or annuitant is responsible for
payment of the employee’s share of the cost of enrollment.8 An agency that withholds less than
the proper health benefits contribution must submit an amount equal to the sum of the
uncollected deductions.9 The Board has recognized that, when an under withholding of health
insurance premiums is discovered, the entire amount is deemed an overpayment of compensation
because OWCP must pay the full premium to OPM when the error is discovered.10 Section
8129(a) of FECA provides that where an overpayment of compensation has been made because
of an error of fact or law, adjustment shall be made by decreasing later payments to which the
individual is entitled.11
ANALYSIS -- ISSUE 1
The Board finds that appellant received a $6,289.56 overpayment of compensation. In
the present case, the record contains documents showing that appellant elected FEHB coverage,
6

5 C.F.R. § 890.502(b)(1).

7

Id. at § 890.502(d).

8

Supra note 6.

9

Supra note 7.

10

See Marie D. Sinnett, 40 ECAB 1009 (1989); John E. Rowland, 39 ECAB 1377 (1988); 5 C.F.R. § 890.502.

11

5 U.S.C. § 8129(a).

4

but no FEHB insurance premiums were made beginning October 24, 2010, the date that his
schedule award began to run.12 Documents further show that FEHB insurance premiums were
not deducted through January 14, 2012 and the amount of the insurance premiums that were not
deducted between October 24, 2010 and January 14, 2012 totaled $6,289.56. Therefore, OWCP
properly determined that appellant received a $6,289.56 overpayment.
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.13 These statutory
guidelines are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”14 When a claimant is found to
be without fault in the matter of the overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
Section 10.438 of OWCP’s regulations provide:
“(a) The individual who received the overpayment is responsible for providing
information about income, expenses and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment
would defeat the purpose of the FECA or be against equity and good conscience.
This information will also be used to determine the repayment schedule, if
necessary.
“(b) Failure to submit the requested information within 30 days of the request
shall result in denial of waiver, and no further request for waiver shall be
considered until the requested information is furnished.”15
ANALYSIS -- ISSUE 2
OWCP properly determined that appellant did not establish entitlement to waiver of
recovery of the $6,289.56 overpayment of compensation under the relevant standards. It found
that appellant was not at fault in the creation of the $6,289.56 overpayment.16 However, citing
12

See supra notes 6 through 11. On December 3, 2010 appellant received the remainder of his schedule award as
a lump sum when he was issued a check in the amount $143,811.95.
13

See Robert Atchison, 41 ECAB 83, 87 (1989).

14

5 U.S.C. § 8129(b).

15

20 C.F.R. § 10.438.

16

If OWCP finds a claimant to be without fault in the matter of an overpayment, then, in accordance with section
8129(b) of FECA, OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience. See supra note 13.

5

20 C.F.R. § 10.438 in her October 16, 2012 decision,17 OWCP’s hearing representative denied
his request for waiver of recovery of the overpayment by finding that he was not entitled to such
waiver because he had not provided adequate documentation of his finances.
The Board finds that appellant did not provide sufficient financial information within the
appropriate time period to show that he was entitled to waiver of the $6,289.56 overpayment and
OWCP’s hearing representative properly exercised her discretion to deny waiver of recovery of
the overpayment. Appellant submitted a number of financial documents concerning his monthly
income and expenses, but these documents did not fully document the income and expenses
which were listed on the Form OWCP-20 he completed on April 2, 2012 and discussed in a
July 16, 2012 hearing with the hearing representative. For example, appellant did not submit
documents supporting his claimed monthly expenses of $300.00 for food and only provided
documents supporting a portion of the $687.00 claimed for utilities (comprised of $587.00 for
electricity, water, telephone and cable and $100.00 for propane). It was suggested that the
$246.45 appellant listed for other miscellaneous expenses included unreimbursed medical
expenses, but he did not provide a detailed listing of miscellaneous expenses or submit
documents supporting the claimed expenses in this category.18 Moreover, it should be noted that
appellant received the remainder of his schedule award as a lump sum of $143,811.95 and that
asset was not adequately documented.19
For these reasons, appellant failed to provide adequate information regarding monthly
income, monthly expenses and assets and, under Section 10.438 of its regulations, OWCP
properly denied his request for waiver of recovery of the $6,289.56 overpayment of
compensation.
CONCLUSION
The Board finds that appellant received a $6,289.56 overpayment of compensation. The
Board further finds that OWCP did not abuse it discretion by refusing to waive recovery of the
overpayment.

17

See supra note 15.

18

In an August 3, 2012 letter, appellant’s wife noted an obligation of about $529.00 per month for unspecified
insurance premiums and a $1,325.00 debt to Blue Cross for prescriptions. However, no documentation was
submitted to support these ostensible expenses.
19

In addition, it does not appear that appellant fully reported his income on the Form OWCP-20 he completed on
April 2, 2012. The form required appellant to list his spouse’s income, but he did not list spousal income and there is
some indication in the record that his wife had income from the Social Security Administration. Appellant provided
additional financial information after OWCP’s October 16, 2012 decision, but the Board cannot consider such evidence
for the first time on appeal. See 20 C.F.R. § 501.2(c).

6

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 4, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

